*1343Memorandum: Supreme Court erred in granting respondent’s motion to dismiss the CPLR article 78 petition as time-barred (see CPLR 3211 [a] [5]). The applicable four-month statute of limitations pursuant to CPLR 217 did not begin to run until petitioner “received notice of the . . . determination” (Matter of Biondo v New York State Bd. of Parole, 60 NY2d 832, 834 [1983]), and respondent failed to meet his burden of establishing that petitioner received such notice more than four months before commencing this proceeding (see Matter of Edwards v Coughlin, 191 AD2d 1044, 1044-1045 [1993]). Present— Hurlbutt, J.P., Lunn, Fahey, Peradotto and Pine, JJ.